Order entered March 11, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00001-CR

                            DURAY ALGHAYLANY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-61854-T

                                          ORDER
       The Court REINSTATES the appeal.

       On February 10, 2014, in response to the State’s motion to dismiss the appeal for want of

jurisdiction, the Court ordered the trial court to make findings regarding appellant’s notice of

appeal. We ADOPT the trial court’s findings that: (1) appellant was convicted of aggravated

assault and sentenced to ten years’ imprisonment on November 6, 2013; (2) appellant’s trial

attorney did not file a notice of appeal on appellant’s behalf; (3) the Frank Crowley Courts

Building was closed on Friday, December 6, 2013 due to inclement weather but was open on

Monday, December 9, 2013; (4) the records of the trial court originally showed only an unsigned

notice of appeal file-stamped December 19, 2013; (5) subsequent research uncovered a

handwritten notice of appeal prepared by appellant on December 2, 2013 and mailed from the
Dallas County Jail in an envelope post-marked December 5, 2013; (6) additional research also

uncovered a form notice of appeal signed by appellant on December 8, 2013 and mailed to the

trial court in an envelope post-marked December 12, 2013; (7) the envelopes for both the

December 2, 2013 and December 8, 2013 notices of appeal were addressed to the 283rd District

Court, Attn: Court Clerk, 133 N. Riverfront Blvd., Dallas, Texas 75207; (8) the December 2,

2013 and December 8, 2013 notices of appeal were both file-stamped December 19, 2013; (9)

the unsigned December 19, 2013 notice of appeal was prepared by a clerk of the trial court based

on either the December 2, 2013 or December 8, 2013 notice of appeal; and (10) the December 2,

2013 notice of appeal was placed into the hands of a jailer for mailing on or before the December

5, 2013 post-mark date.

       Based on the trial court’s findings, we conclude the December 2, 2013 handwritten notice

of appeal mailed in the envelope post-marked December 5, 2013 is timely for jurisdictional

purposes. See Campbell v. State, 320 S.W.3d 338, 344 (Tex. Crim. App. 2010). We DENY the

State’s January 30, 2014 motion to dismiss the appeal.

       Both the clerk’s and reporter’s records have been filed. Accordingly, appellant’s brief is

due within thirty days of the date of this order.


                                                    /s/    LANA MYERS
                                                           JUSTICE